Citation Nr: 0738727	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for fatty tumors, to 
include as secondary to radiation exposure.

2.  Entitlement to service connection for residuals of a 
skull fracture.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a left arm 
disability.

6.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed 
disability manifested by fatty tumors.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran has any currently diagnosed 
residual of a skull fracture.

3.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current eye disability 
that is causally related to his active service.

4.  The competent clinical evidence of record does not 
demonstrate that the veteran's current left knee disability 
is causally related to his active.

5.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed left 
arm disability.

6.  The competent clinical evidence of record does not 
demonstrate that the veteran's current skin disability is 
causally related to his active service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by fatty tumors was not 
incurred in, or aggravated by, active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 
(2007).

2.  Residuals of a skull fracture were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  An eye disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 4.9 (2007).

4.  A left knee disability was not incurred in, or aggravated 
by, active service, nor may arthritis be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  A left arm disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

6.  A skin disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of December 2003, April 2004, July 2004, and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, requested that he submit any 
additional evidence in his possession pertaining to the 
claims, and provided him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of any benefit sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service personnel and medical records, and 
private and VA treatment records.  Additionally, the claims 
file contains the veteran's statements in support of his 
claims.  

The Board recognizes that the veteran, in his April 2005 VA 
Form 9, has indicated that he had been treated for his 
disabilities at Bay Pines, Ft. Meyers, Saginaw, Detroit, and 
Ann Arbor VA Medical Centers (VAMC), but that according to 
the February 2005 Statement of the Case, none of those 
records had been reviewed.  However, a review of the record 
demonstrates that treatment records from the Ann Arbor and 
the Saginaw VAMC have been associated with the claims file.  
To the extent that there may be treatment records from the 
Bay Pines and the Ft. Meyers VAMC that have not been 
associated with the claims file, the Board finds that in this 
particular case, for reasons discussed in greater detail 
below, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).


Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007). Service connection-radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997). There are certain types of cancer that 
are presumptively service connected specific to radiation- 
exposed veterans. 38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2007). Second, "radiogenic diseases" may 
be service connected pursuant to 38 C.F.R. § 3.311 (2007). 
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). This concept will be discussed in 
greater detail immediately below.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2007).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2007).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure. Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2007).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation. These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service. All such records will be forwarded 
to the Under Secretary for Health, who will be responsible 
for preparation of a dose estimate, to the extent feasible, 
based on available methodologies. 38 C.F.R. § 
3.311(a)(2)(iii) (2007).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer. 38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2007). Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5) (2007).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. See 
Combee, 34 F.3d at 1043-1044, reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service. In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.


Legal Analysis

1.  Fatty Tumors

The veteran asserts that service connection is warranted for 
fatty tumors that are due to radiation exposure.  According 
to the veteran during his June 2007 VA Travel Board hearing, 
he was exposed to radiation while in Japan, when he, as a 
signalman, was required to wear an accumulator or radiation 
checker as the destroyer, on which he was stationed, sailed 
through the Mariana Islands and Bikini Island during the 
fallout of an atomic explosion (Operation Castle).  
(Transcript (T.) at page (pg.) 3-4).  Although the veteran, 
during the same hearing, testified that he had had fatty 
tumors all over his body, including his eye, forehead, 
scrotum, back and arms, there is no objective clinical 
evidence of record that demonstrates that he has ever 
complained of, or been treated for such condition.

Moreover, even if the evidence showed that the veteran 
currently has fatty tumors, the competent evidence of record 
does not demonstrate that he was exposed to radiation while 
in service.  As noted above, the veteran, during his June 
2007 Travel Board hearing, testified that he was exposed to 
radiation when his ship traveled through the Mariana Islands 
and Bikini Islands during the time that there was atomic 
fallout from Operation Castle.  However, the record does not 
demonstrate that the U. S. S. Cassin Young, the ship on which 
the veteran was stationed, sailed through the area that was 
affected by Operation Castle. 

Documents of record establish that Operation Castle consisted 
of a series of nuclear tests that were conducted in the 
Bikini and Eniwetok atolls in the Marshall Islands of the 
Pacific between March 1954 and May 1954.  Information 
provided by the National Personnel Records Center (NPRC) 
reflects that the U.S. S. Cassin Young (DD-793) had a tour of 
duty with the 6th Fleet in the Mediterranean from September 
16 to November 1953, a period of local operations and 
exercises in the Caribbean early in 1954, and cleared 
Newport, Rhode Island on May 3 for a round-the-world cruise, 
which found her exercising with the 7th fleet in the western 
Pacific, patrolling off Korea, and making good-will visits to 
Far Eastern and Mediterranean ports.  The ship returned to 
Newport, Rhode Island on November 28, 1954. 

The information provided by the NPRC is corroborated by 
information in the veteran's service personnel records, which 
demonstrate that the U. S. S. Cassin Young began it's 
"Round-the World Cruise (1954)" on May 3, 1954.  Such 
record reflects that the ship visited the Panama Canal, Pearl 
Harbor, Midway Island, Japan, the Philippines, Korea, Hong 
Kong, Singapore, Ceylon, Saudi Arabia, Egypt, Italy Spain, 
Gibraltar, and the Azores before returning to Newport, Rhode 
Island on November 28, 1954.  

Thus, because the evidence of record does not demonstrate 
that that the veteran's ship, the U. S. S. Cassin Young, 
sailed through Bikini Islands and/ or the Mariana Islands 
during the time that nuclear testing was being performed in 
conjunction with Operation Castle, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran was exposed to radiation while serving on the U. S. 
S. Cassin Young.

In conclusion, although the veteran asserts that he has fatty 
tumors that are related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran currently has fatty tumors that are related to his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for fatty tumors, to include as secondary to 
radiation exposure.

2.  Skull Fracture

The veteran asserts that service connection is warranted for 
residuals of a skull fracture.  The veteran, during his June 
2007 Travel Board hearing, testified that in 1954 or the 
spring of 1955, he was hit in the head by a Marine shore 
patrol man while on liberty at the Greenland Bar in Manila 
Bay, Philippines.  According to the veteran, when the shore 
patrol came into the bar and asked him to move, he mouthed 
off and was then hit across his back and the side of his head 
with a billy club.  He further related that he passed out for 
a minute and that when he came to he was handcuffed and later 
hit his head against a cement wall.  (Transcript (T.) at page 
(pg.) 10).  

The veteran's contemporaneous service personnel records 
document that the veteran was involved in a fight with shore 
patrolmen while in the Philippines.  In this regard, a Court 
Memorandum reflects that the veteran was court-martialed in 
February 1955, after being involved in a September 1954 fight 
at the Dreamland Bar in Olongapo, Luzon Island, Philippines, 
in which he assaulted two shore patrolmen.  However, there is 
no evidence that the veteran was hit on the head with a billy 
club during such altercation   Indeed, on the February 1955 
court martial, only the veteran is identified as being the 
assailant.

Moreover, his contemporaneous service medical records are 
silent for complaints of, or treatment for, a skull fracture.  
Indeed, the veteran, during his Travel Board hearing, 
testified that he never sought treatment for a skull 
fracture.  (Transcript (T.) at page (pg.) 10-11).  Therefore, 
in the absence of any objective evidence to the contrary, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran sustained head trauma, including a 
skull fracture, while in service.

Further, the veteran has not presented any evidence that he 
has any current residuals of a head injury.  Significantly, 
during his Travel Board hearing, the veteran testified that 
no doctor had ever diagnosed him with a fracture of the skull 
or a healed fracture.  (Transcript (T.) at page (pg.) 14).

Therefore, as the evidence of record does not demonstrate 
that the veteran had an in-service skull fracture, or any 
current residuals thereof, the Board concludes that an award 
of service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

Thus, although the veteran asserts that he has current 
residuals of a skull fracture that are related to service, 
the negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has any current residuals of a skull fracture that 
are related to his active military service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
skull fracture.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.

3.  Eye Disability

The veteran asserts that service connection is warranted for 
an eye disability.  Post-service VA treatment records reflect 
that since 1992, the veteran has sought treatment for 
cataracts and right eye traumatic optic neuropathy.  The 
veteran has advanced two theories as to the etiology of his 
current eye disability.  First, he contends that it is due to 
the head trauma that he experienced in service when he was 
hit in the head with a billy club.  His contention is 
supported in the record by a July 2005 statement from a 
physician from the Ann Arbor VA Eye Clinic who stated that 
the veteran "suffered trauma to head during service, and was 
told his vision in the right eye was affected.  He currently 
has an inferotemporal visual field deficit in the right eye, 
which may be related to his injury." 

However, as discussed above, the competent, objective 
evidence of record does not demonstrate that the veteran 
suffered head trauma while in service.  Moreover, there is no 
evidence that any of the examiners, including the July 2005 
VA physician, who provided the opinion, relied on anything 
other than a history provided to them by the veteran when 
they reported that the veteran sustained a head injury while 
in service.  Therefore, the Board finds that the opinion by 
the VA Eye Clinic physician is not probative, competent 
clinical evidence.  In this regard, the Court has held that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  It has also held that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  It has also held that a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran has current eye disability 
that is related to head trauma in service.

The veteran has also contended that his current eye 
disability is caused by his duties as a signalman, which 
required him to look right into a spotlight to send signals.  
A February 1955 service medical record reflects that it was 
noted that the veteran was in extreme need of glasses and 
that his duties called for the constant use of his eyes.  
However, the record does not demonstrate that his "duties" 
caused him to need glasses.  Indeed, the veteran's service 
medical records demonstrate that he wore glasses prior to 
entering service.  In this regard, the veteran, on an August 
1951 report of medical history, taken in conjunction with his 
entrance examination, reported a history of wearing glasses.  
Likewise, the examiner, on the corresponding physical 
examination, reported that the veteran had right and left eye 
vision that was 
20/60 and 20/20 when corrected with lenses.  Other service 
medical records also reflect that the veteran had bilateral 
vision loss for which he was prescribed eye glasses.

The Board notes that to the extent that the veteran contends 
that his vision is worse because of his duties as a 
signalman, refractive error of the eyes is not a disability 
within the meaning of applicable legislation for disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  This 
includes refractive error due to such eye disorders as myopia 
and presbyopia.  Thus, they cannot be service connected as a 
matter of law, absent evidence of aggravation by superimposed 
disease or injury, which the Board finds is not demonstrated 
in the record.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
See also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-1999 (Sept. 2, 1999).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an eye disability.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2007), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the claim is denied.

4.  Left Knee

The veteran asserts that service connection is warranted for 
a left knee disability.  Post-service treatment records 
demonstrate that the veteran has complained of knee pain 
since 1986.  Doctors have attributed such pain to arthritis, 
among other things. The veteran believes that his current 
left knee disability is related in an in-service injury, in 
which he fell from a steel ladder onto the deck of the ship.  
According to the veteran, in his June 2007 Travel Board 
hearing, he incurred a right side hernia as a result of the 
same fall and that when he went to seek treatment for the 
hernia, he also inquired about his knee.  (Transcript (T.) at 
page (pg.) 19-21).  

However, the Board notes that there is no evidence that the 
veteran fell from a ladder in service.  In this regard, the 
veteran's service medical records demonstrate that the 
veteran sought treatment for a right inguinal hernia in 
August 1952.  However, the veteran, in such record noted that 
he had noticed such hernia prior to service.  There is no 
mention of his incurring such condition as a result of a fall 
from a ladder while in active service.  Therefore, the Board 
finds that there is no evidence of record to corroborate the 
veteran's contentions that he fell from a ladder in service.

Moreover, the veteran's contemporaneous service medical 
records are silent for complaints of, or treatment for, a 
left knee disability.  Indeed, the examiner from the 
veteran's July 1955 separation examination reported that the 
veteran's lower extremities were normal.  Further, no 
competent clinical evidence of record establishes that the 
veteran's current left knee disability, initially 
demonstrated by the record years after service, is 
etiologically related to any incident of service.  The Board 
is mindful of the September 2005 statement from an examiner 
at the Ann Arbor VA Medical Center who indicated that the 
veteran's June 2004 surgery was for a long history of left 
knee pain and was not for an acute problem.  However, 
although the examiner indicated that the veteran had a long 
history of knee pain, he or she did not specifically relate 
it to any incident related to the veteran's service.

Therefore, in the absence of any medical evidence that the 
veteran's current left knee disability is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of a left knee disability in 
1986, years after his discharge from service, to be too 
remote from service to be reasonably related to service. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
the Board finds that the veteran is not entitled to a grant 
of service connection on a nonpresumptive direct basis for 
his current left knee disability.

The veteran could be entitled to a grant of service 
connection on a presumptive basis, if his left knee arthritis 
disability became manifest to a degree of 10 percent or more 
within one year from the date of termination of his period of 
service.  In this case, there is no evidence that the 
veteran's current left knee arthritis was manifested to a 
compensable degree within one year of his separation from 
service.  In fact, the first documented clinical diagnosis of 
a current arthritis diagnosis was in 1986, which was more 
than 30 years after his 1955 separation from service.  Hence, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a presumptive basis 
for his left knee disability.

In conclusion, although the veteran asserts that his current 
left knee disability is related to an injury that he 
purportedly received in service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
current left knee disability is related to the veteran's 
active military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disability.



5.  Left Arm Disability

The veteran asserts that service connection is warranted for 
a current left arm disability that be believes is due to a 
left arm injury that he incurred while working on a dry 
docked ship at the Boston Naval Shipyard.  According to the 
veteran, his left arm was accidentally sprayed with metal and 
paint fragments while he was using a steel airbrush to remove 
paint from the ship.  (Transcript (T.) at page (pg.) 26-29).    

In support of his contentions that he injured his left arm in 
service, is a letter from a former shipmate, who stated that 
the veteran had tiny slivers imbedded in his arms and chest 
as a result of operating a pneumatic wire brush or grinder 
while the ship was undergoing a major overhaul at Charlestown 
Navy Yard in Boston, Massachusetts in the autumn of 1952. 

However, despite such contentions by the veteran and his 
former shipmate, the objective, contemporaneous service 
medical records do not demonstrate that he ever complained 
of, or sought treatment for, a left arm disability.  Indeed, 
the veteran, during his Travel Board hearing, testified that 
he did not report his injury. (Transcript (T.) at page (pg.) 
26-29).  Moreover, the examiner from the veteran's July 1955 
separation examination reported that the veteran's upper 
extremities were normal.  

As to a current disability, the Board observes veteran has 
submitted a September 2000 x ray of what is presumably his 
left arm, which shows what appear to be multiple small 
particles along the arm.  However, although the veteran 
contends such particles are metal/paint fragments from his 
in-service incident, he did not submit any corresponding 
interpretations from a qualified radiologist/physician to 
indicate exactly what the results of the x-ray are.  The 
Board notes that it will not speculate as to what the 
September 2000 x-ray shows.  Moreover, neither the Board nor 
the veteran, are competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain competent 
evidence interpreting the findings of the September 2000 x-
ray or a competent opinion linking the veteran's current left 
arm symptomology to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.

Therefore, as the evidence of record does not demonstrate 
that the veteran had an in-service left arm disability or any 
currently diagnosed left arm disability, the Board concludes 
that an award of service connection is not justified.  
Support for this conclusion is found in Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) where the Court found that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability and in the absence of proof of 
a present disability there can be no valid claim.  

In conclusion, although the veteran asserts that he has a 
left arm disability that is related to an injury that he 
purportedly received in service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current left arm disability is related to his 
active military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left arm disability.

6.  Skin Disability, to include Skin Fungus

The veteran asserts that service connection is warranted for 
a skin disability.  Post-service treatment records reflect 
that since 2002, he has been treated for a fungal infection, 
hard dermatitis, seborrheic dermatitis, and eczema.  
According to the veteran, his skin fungus developed in boot 
camp, when while on duty in the mess hall, he had to stand in 
a big sink for six weeks to wash trays.  He related that 
although he was given gloves, to wear, he was not given boots 
and that as a result his shoes were saturated with food 
particles and harsh detergent, which he treated with a salve 
and that, later, a medical corpsman told him that he had 
fungus/jungle rot, and started treating him for that.  
(Transcript (T.) at page (pg.) 36-37).  In support of his 
contentions that he developed fungus in service, are letters 
from two former shipmates who attested to the fact that the 
veteran had severe foot fungus in service.  However, despite 
such contentions by the veteran and his former shipmates, the 
objective, contemporaneous service medical records do not 
demonstrate that he ever complained of, or sought treatment 
for, foot fungus, or any other skin disability in service.  
Indeed, the examiner from the veteran's July 1955 separation 
examination reported that the veteran's skin and feet were 
normal.  

Moreover, no competent clinical evidence of record 
establishes that the veteran's current skin disability, 
initially demonstrated by the record years after service, is 
etiologically related to any incident of service.  The Board 
observes that in a September 2005 statement, the Chief of 
Dermatology of at Ann Arbor VA Medical Center stated that, 
"[a]ccording to the medical records available to me today 
the above named patient has been diagnosed with eczema, hard 
dermatitis, and seborrheic dermatitis.  In general, these are 
chronic conditions.  One or more of these conditions could 
have started during [the veteran's] time in service."  In 
weighing such medical opinion, the Board finds that it is not 
competent, probative medical evidence because it is 
speculative, based on generalities, and is not specific to 
the veteran.  The Board observes that the physician did not 
specifically indicate which condition(s) started in service 
and/ or provide a clinical rationale for his determination.  
The Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Therefore, in the absence of any medical evidence that the 
veteran's current skin disability is etiologically related to 
service and in the absence of demonstration of continuity of 
symptomatology, the Board finds that the veteran's initial 
demonstration of a skin disability in 2004, years after his 
discharge from service, to be too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Therefore, the Board finds that the 
veteran is not entitled to a grant of service connection for 
his current skin disability.

In conclusion, although the veteran asserts that his current 
skin disability is related to an injury that he purportedly 
received in service, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The negative evidence of record is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the current skin 
disability is related to the veteran's active military 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disability.




ORDER

Entitlement to service connection for fatty tumors, to 
include as secondary to radiation exposure is denied.

Entitlement to service connection for residuals of a skull 
fracture is denied.

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left arm disability 
is denied.

Entitlement to service connection for a skin disability is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


